internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- ------------------------------------------- ------------------------------------------------ ---------------------------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-131958-12 date december taxpayer property department a b c d e f g h year dear ------------ -------------------------- --------------------------------------------- --------------------------------------------- --------------------------------- --------------------------------------------- ---- ----- ----- --- --- --- ----------- --- ------- this is in response to your letter dated date requesting rulings on behalf of taxpayer you have requested rulings that i the boat slips at the property constitute plr-131958-12 real_estate_assets within the meaning of sec_856 of the internal_revenue_code_of_1986 as amended the code ii taxpayer’s rental income from the boat slips at the property constitutes rents_from_real_property within the meaning of sec_856 and and iii the employment of the dock master at the property will not cause otherwise qualifying_income to be excluded from the definition of rents_from_real_property under sec_856 and facts taxpayer intends to acquire a leasehold interest in the property the lessor of the property is department and the term of the lease is a years with a possibility of extension until year taxpayer will hold its interest in the property through one or more partnerships or llcs each of which will be treated as a partnership or disregarded_entity for federal_income_tax purposes the property is comprised of residential_rental_property units the apartments as well as a marina containing boat slips and end ties the marina after substantial renovation the property will consist of b apartments c boat slips and d end ties the boat slips will range in size from e feet up to f feet and are accessed by means of large floating docks the floating docks will be held in place by fixed pilings that are attached to the harbor floor in addition to replacing the existing boat slips and gangways the marina renovations will also include new boat slip security gates locker storage boxes and cleats and a new electrical system freshwater system fire suppression system and sewage pumpout system the boat slips at the marina will be leased independently of the apartments so that a tenant may lease only at the apartments only at the marina or both at the marina and the apartments marina tenants will lease the boat slips for a minimum of g and are required to post a security deposit when they sign a lease approximately h percent of the marina tenants are expected to be live aboard tenants who will reside on their boats although the live aboard tenants will receive no special services or amenities marina tenants will have access to restrooms showers and lockers but will not have access to the clubhouse or other common amenities provided to apartment tenants however marina tenants will be provided with a deck box adjacent to each boat slip for storage purposes marina tenants will tie their boats to the floating docks at the marina and all marina tenants will have access to the ocean from their boat slips marina tenants will have access to certain utilities sewage electricity and water will be sub- metered by the utility company to each tenant’s individual boat slip and dumping services will be provided at the dock all utilities will be separately metered to each marina tenant the marina will employ a dock master who will manage all aspects of the marina such as leasing collecting rents enforcing rules serving late rent notices filing unlawful detainer actions advertising maintaining income receipts ensuring compliance with apartment rules and managing tenant relationships plr-131958-12 marina boat slips are leased to tenants as a lease of premises namely a lease of a slip via standard lease agreements the marina lease agreements for a minimum duration of g the marina lease agreements contain typical real_estate lease terms such as the lessee’s provision of a security deposit rental payments due on the first day of each month lessor’s right to enter the premises during an emergency lessee’s obligation to carry liability insurance prohibitions on assignment and a landlord’s right to retake possession of each leased slip by legal action after a payment default additionally the marina lease agreements state clearly that they are personal to the lessee and non-assignable and that if a lessee sells its interest in a boat housed at the marina the new owner and or possessor shall have no right to the slip finally taxpayer represents that in accordance with sec_856 the portion of the boat slip rental income attributable to the floating docks and any other personal_property at the marina for the taxable_year does not exceed percent of the total rental income from the marina lease agreements for the taxable_year attributable to both the real and personal_property leased in connection with such rental income for this purpose the rental income attributable to personal_property for the taxable_year is that amount which bears the same ratio to the total rental income for the taxable_year as the average of the fair market values of the personal_property at the beginning and at the end of the taxable_year bears to the average of the aggregate fair market values of both the real and the personal_property at the beginning and at the end of such taxable_year issue law and analysis sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations the regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural plr-131958-12 components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the regulations real_property includes for example the wiring in a building plumbing systems central heating or central air- conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner's interest in the partnership's assets is determined in accordance with the partner's capital interest in the partnership revrul_71_286 1971_2_cb_263 considers whether air rights over real_property are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 the term air rights is defined as the long-term leasehold or fee simple ownership of the space above the ground that a landowner can occupy or use in connection with the land plus necessary easements on the surface for support of structures erected in such air space the revenue_ruling holds that such air rights are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 the right to use a geographically fixed plot of water and the seabed underneath it is directly analogous to air rights the value of the air rights derives from the ability to build new_construction for future occupancy or use in a given space or to restrict others from building in this space water rights by contrast convey the present right to occupy or use a space here taxpayer’s marina lease agreements convey rights to a slip a slip in the nautical sense is defined by merriam-webster as a ship’s or boat’s berth between two piers thus referring to the water space in which a ship or boat is berthed in the case of both air rights and water rights there is a real_property interest in the space immediately above solid ground air rights govern the space above land while water rights govern the space above the seabed in the present case taxpayer will acquire an interest in a long-term ground lease with department to occupy the marina and apartments like the rights to use and occupy the space above land constitute a real_property interest for purposes of sec_856 the rights to use and occupy the space above the seabed equally constitute a real_property interest under sec_856 plr-131958-12 issue sec_2 and sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit’s property the trustees may also make capital expenditures with respect to the reit’s property as defined in sec_263 sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property plr-131958-12 sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant taxpayer represents the services described above are usual or customary services that are rendered in connection with the operation or maintenance of the property and are not rendered primarily for the convenience of tenants the limited activities in which taxpayer is involved are not services rendered for the convenience of tenants under sec_1_512_b_-1 trustees or directors of taxpayer also may perform fiduciary functions as provided in sec_1_856-4 accordingly based on the information submitted and representations made the services furnished by taxpayer through its dock master in connection with the leasing of the marina will not plr-131958-12 cause any amounts received from tenants of the marina to be treated as other than rents_from_real_property under sec_856 conclusion based on the information submitted and the representations made we conclude that i the boat slips at the property constitute real_estate_assets within the meaning of sec_856 of the code ii taxpayer’s rental income from the boat slips at the property constitutes rents_from_real_property within the meaning of sec_856 and and iii the employment of the dock master at the property will not cause otherwise qualifying_income to be excluded from the definition of rents_from_real_property under sec_856 and except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch financial institutions products
